Title: To Thomas Jefferson from Peter Barlow, 11 November 1825
From: Barlow, Peter
To: Jefferson, Thomas


                        Sir
                        
                            Woolwich
                            Novr 11th 1825
                    I have delayed answering your letter of June last till I had obtained an estimate of the expences of the several articles ordered in the list which you did me the honour to enclose—I apprehended that the money sent would not be sufficient to supply all the articles and I was therefore anxious to have the estimate that I might, if such should be the case, leave out such things as seemed least required—It appears from the estimates I have received that several of the instruments will exceed what Mr Bonnycastle has stated as the probable amount This is particularly the case with the steam engine models which moreover are scarcely to be obtained in consequence of the great demand at this time for instruments and models of all kinds—I have not been able to find any person who will engage to being upon them before June in consequence of the orders at present in hand—One or two of the astronomical instruments are considerably underrated—But the greater portion of the other instruments are in hand and I hope will be sent off within a month or two, some will be forwarded immediately—The whole would have been in a more forward state but that I have only very lately been informed by Mr King, that all the money first transmitted is to be applied to the purchase of the instruments as at first intended.I beg to say that I shall at any time be most happy to attend to the execution of any instruments you may have occasion to order for your college—for the prosperity of which as forming a new focus of scientific knowledge I feel deeply interested—you have got in Mr Bonnycastle a very valuable preceptor; his knowledge and talents are of the highest order and I have no doubt through his and the exertions of the other professors the new College of Virginia will soon assume a high rank amongst the most distinguished seats of learning not only of America but of the worldI remain Sir with the highest consideration Your very obedient and humble Servant
                        Peter Barlow